IN THE UNITED STATES COURT OF APPEALS
                                                     United States Court of Appeals
                         FOR THE FIFTH CIRCUIT                Fifth Circuit
                          _____________________            FILED
                                                         July 13, 2012
                              No. 11-40446
                         _____________________           Lyle W. Cayce
                                                              Clerk
ACS RECOVERY SERVICES, INC.; FKI INDUSTRIES, INC.,
                                        Plaintiffs - Appellants

vs.

LARRY GRIFFIN; WILLIE EARL GRIFFIN; LARRY GRIFFIN SPECIAL NEEDS
TRUST; JUDITH GRIFFIN,
                                        Defendants - Appellees

                       __________________________

          Appeal from the United States District Court for the
                    Eastern District of Texas, Tyler
                       __________________________

            ON PETITIONS FOR REHEARING AND REHEARING EN BANC

          (Opinion April 2, 2012, 5 Cir., 2012, 676 F.3d 512)

Before JONES, Chief Judge, JOLLY, DAVIS, SMITH, GARZA, STEWART,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES
and HIGGINSON, Circuit Judges.1

BY    THE   COURT:

      A member of the court having requested a poll on the
petition for rehearing en banc, and a majority of the circuit
judges in regular active service and not disqualified having
voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court
en banc with oral argument on a date hereafter to be fixed.                The
Clerk will specify a briefing schedule for the filing of
supplemental briefs.


      1
       Judge King did not participate